     Case 1:19-cv-00053-JRH-BKE Document 28 Filed 08/07/20 Page 1 of 10



                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION

JERMAINE LLOYD,                       )
                                      )
          Plaintiff,                  )
                                      )
    v.                                )       CV 119-053
                                      )
DEPUTY BILLY ALBRIGHT and             )
DEPUTY JAVEN JONES,                   )
                                      )
          Defendants.                 )
        __________________________________________________________

           MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
           __________________________________________________________

       Plaintiff, an inmate at Coffee Correctional Facility, is proceeding pro se and in forma

pauperis (“IFP”) in this civil rights case concerning events at Charles B. Webster Detention

Center (“Webster Detention Center”) in Augusta, Georgia. For the reasons set forth below, the

Court REPORTS and RECOMMENDS Defendants’ motion for summary judgment be

GRANTED, (doc. no. 20), a final judgment be entered in favor of Defendants, and this civil

action be CLOSED.

I.     PROCEDURAL BACKGROUND

       The amended complaint asserted claims against five defendants, and the sole

remaining claim after screening is for deliberate indifference to a serious medical need

against Defendants Billy Albright and Javen Jones. (See doc. nos. 12, 14.) Defendants

timely filed their motion for summary judgment on February 18, 2020. (Doc. no. 20.) The

Court provided Plaintiff with notice in compliance with Griffith v. Wainwright, 772 F.2d
      Case 1:19-cv-00053-JRH-BKE Document 28 Filed 08/07/20 Page 2 of 10




822, 825 (11th Cir. 1985) (per curiam). Plaintiff submitted a two-page response brief and a

declaration. (Doc. no. 23, p. 2.)

       In accordance with Local Rule 56.1, Defendants submitted a statement of material

facts. (Doc. no. 20-2.) Because Plaintiff did not file a responsive statement, the Court deems

admitted all portions of Defendants’ statement having evidentiary support in, and not

otherwise contradicted by, the record and which are not properly opposed by Plaintiff as

contemplated under Federal Rule of Civil Procedure 56. See Loc. R. 56.1; Fed. R. Civ. P.

56(e); see also Williams v. Slack, 438 F. App’x 848, 849-50 (11th Cir. 2011) (per curiam)

(finding no error in deeming defendants’ material facts admitted where pro se prisoner failed

to respond with specific citations to evidence and otherwise failed to state valid objections);

Scoggins v. Arrow Trucking Co., 92 F. Supp. 2d 1372, 1373 n.1 (S.D. Ga. 2000) (same).

Federal Rule of Civil Procedure 56 requires a party disputing a fact to cite “to particular parts

of materials in the record,” and an affidavit or declaration used to oppose a summary

judgment motion “must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to testify on the

matters stated.” Fed. R. Civ. P. 56(c)(1) & (4).

        Nevertheless, the Court is mindful it “must construe the facts and draw all inferences

in the light most favorable to the nonmoving party and “when conflicts arise between the

facts evidenced by the parties, we credit the nonmoving party’s version.” Williams v. Davis,

451 F.3d 759, 763 (11th Cir. 2006) (citation omitted).) Accordingly, the Court will review

the record “to determine if there is, indeed, no genuine issue of material fact.” Mann v.

Taser Int’l, Inc., 588 F.3d 1291, 1303 (11th Cir. 2009).
                                               2
      Case 1:19-cv-00053-JRH-BKE Document 28 Filed 08/07/20 Page 3 of 10




II.     FACTUAL BACKGROUND

        It is undisputed that, on the morning of September 15, 2018, Plaintiff was assaulted by

detainees at the Webster Detention Center. (Am. Compl., doc. no. 7, p. 15; doc. no. 20-10, Ex.

H; Pl.’s Aff. ¶ 3.) Progress notes from the medical files show that, after the assault, Plaintiff was

alert and oriented with a superficial lesion to his facial area. (Doc. no. 20-10.) Later that day,

Plaintiff had a seizure and was moved to the medical pod, H-pod, for observation and further

evaluation. (Doc. no. 7, p. 15; doc. no. 20-5, Ex. C.)

        Plaintiff declares that, while in H-pod on September 16, 2018, his cellmate called

Defendants on the intercom “during officer lunch lockdown at 12:31” and requested assistance

because Plaintiff was having a seizure and unresponsive. (Doc. no. 7, p. 15; Pl.’s Aff., doc. no.

23-1, ¶¶ 8, 9.) Defendants assured the cellmate medical personnel was on the way, but the only

person who checked on Plaintiff was Defendant Jones, who stopped by at shift lockdown to ask

if Plaintiff was all right. (Pl.’s Aff. ¶ 11.) Plaintiff avers this seizure on September 16th “could

have been life threatening,” but “Plaintiff had to recover alone” and could barely move. (Doc.

no. 7, p. 15; Pl.’s Aff. ¶ 12.)

        Defendants, both deputy jailers assigned to H-pod on September 16, 2018, testified by

affidavit Plaintiff’s cellmate did not notify them of a seizure on September 16, and they received

no information from any other source about a seizure. (Albright Aff. ¶¶ 4, 5, 10; Jones Aff. ¶ 4,

5, 9; doc. no. 20-6, Activity Log, pp. 3-5.) However, Deputy Albright testified that, at 12:31

p.m. on September 16, Plaintiff notified him of body pain and he, in turn, notified the medical

provider, Wellpath. (Albright Aff. ¶ 9; Activity Log, p. 4.) Defendant Albright’s entry on the

activity log at 12:33 p.m. states as follows: “Nurse Adams and Nurse Turman was [sic] notified
                                                 3
       Case 1:19-cv-00053-JRH-BKE Document 28 Filed 08/07/20 Page 4 of 10




that inmate Lloyd, Jermaine was complaining of body pain[.] He was given pain medication at

pill call.” (Activity Log, p. 4.)

        The Richmond County Sheriff’s Office requires deputies to maintain a log in each

housing unit to record unusual and emergency situations. (Albright Aff. ¶ 6; Jones Aff. ¶ 6; doc.

no. 20-7, Policy on Logs and Reports, Ex. E.) If Plaintiff or his cellmate had reported a seizure

or other medical emergency, Defendants would have made a log entry and informed Wellpath.

(Albright Aff. ¶ 7; Jones Aff. ¶ 7.) Log entries for September 16 show Defendants and a third

jailer collectively performed at least ten security checks inside H-pod, and Defendants aver they

would have made a log entry if Plaintiff had been in distress. (Albright Aff. ¶¶ 3, 7; Jones Aff.

¶¶ 3, 7; Activity Log, pp. 3-5.) Two of those security checks occurred during the time period of

12:30 to 1:30, when Plaintiff alleges he had the seizure, (Activity Log, p. 4), and at least four

occurred thereafter. (Id. at 4-5.)

III.    DISCUSSION

        A.      Summary Judgment Standard

        Summary judgment is appropriate only if “there is no genuine dispute as to any

material fact and the movant is entitled to a judgment as a matter of law.” Fed. R. Civ. P.

56(a). “The mere existence of some factual dispute will not defeat summary judgment unless

that factual dispute is material to an issue affecting the outcome of the case.” McCormick v.

City of Fort Lauderdale, 333 F.3d 1234, 1244 (11th Cir. 2003) (citation omitted).

        If the burden of proof at trial rests with the movant, to prevail at the summary

judgment stage, the movant must show that, “on all the essential elements of its case . . . , no

reasonable jury could find for the nonmoving party.” United States v. Four Parcels of Real
                                               4
      Case 1:19-cv-00053-JRH-BKE Document 28 Filed 08/07/20 Page 5 of 10




Prop., 941 F.2d 1428, 1438 (11th Cir. 1991) (en banc). On the other hand, if the non-moving

party has the burden of proof at trial, the movant may prevail at the summary judgment stage

either by negating an essential element of the non-moving party’s claim or by pointing to

specific portions of the record that demonstrate the non-moving party’s inability to meet its

burden of proof at trial. Clark v. Coats & Clark, Inc., 929 F.2d 604, 606-08 (11th Cir. 1991)

(explaining Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970) and Celotex Corp. v. Catrett,

477 U.S. 317 (1986)).

       If the moving party carries the initial burden, then the burden shifts to the non-moving

party “to demonstrate that there is indeed a material issue of fact that precludes summary

judgment.” Id. at 608. The non-moving party cannot carry its burden by relying on the

pleadings or by repeating conclusory allegations contained in the complaint. Morris v. Ross,

663 F.2d 1032, 1034 (11th Cir. 1981). Rather, the non-moving party must respond either by

affidavits or as otherwise provided in Fed. R. Civ. P. 56. “The evidence of the non-movant is

to be believed, and all justifiable inferences are to be drawn in his favor.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (quoting Adickes, 398 U.S. at 158-59). A

genuine dispute as to a material fact is said to exist “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id. at 248.

       B.     Defendants Are Entitled to Summary Judgment Because No Reasonable
              Juror Could Find Deliberate Indifference to a Serious Medical Need

       Summary judgment on the merits should be granted because Plaintiff’s version of

events is implausible, contrary to the official record, and unworthy of consideration by the

Court. Plaintiff describes a seizure in the medical observation pod of such severity that he

                                               5
      Case 1:19-cv-00053-JRH-BKE Document 28 Filed 08/07/20 Page 6 of 10




lost consciousness. (Doc. no. 7, p. 15; Pl.’s Aff. ¶¶ 8, 9.) Yet, inexplicably, Plaintiff has

personal knowledge of his cellmate’s call to Defendants for assistance and their alleged

assurance someone from Wellpath was on the way to assist. (Doc. no. 7, p. 15; Pl.’s Aff.

¶¶ 8, 9.) An affidavit made in opposition to a summary judgment motion must be made on

personal knowledge and otherwise present facts that would be admissible in evidence. See

Fed. R. Civ. P. 56(c)(1) & (4). Plaintiff offers no explanation of how he gained personal

knowledge of events that occurred while he was unconscious, and there is no affidavit from

the cellmate to bring Plaintiff’s conjecture into the realm of admissible evidence.

       Moreover, Plaintiff’s alleged seizure is not recorded anywhere in the activity log

maintained for the purpose of recording such emergencies. (Activity Log, pp. 3-5.) To the

contrary, despite at least ten inside security checks, some of which were performed by a non-

party and at least two of which occurred during the time period Plaintiff originally alleged he

suffered his seizure, there are no entries concerning a seizure. (Id. at 4-5.) There is,

however, an entry by Deputy Albright memorializing Plaintiff’s reports of body pain, for

which a nurse later provided medication at pill call. (Albright Aff. ¶ 9; Activity Log, p. 4.)

None of the evidence of record supports Plaintiff’s contentions he suffered a seizure on

September 16, his cellmate notified Defendants, and Defendants ignored the request for

assistance.

       Nor is there any medical evidence documenting medical treatment for a seizure on

September 16, but instead merely treatment for generalized body pain. (Activity Log, p. 4.)

The medical record shows seizure activity on September 15, for which Plaintiff timely

received treatment and was moved to H-pod for observation and evaluation. (Doc. nos. 20-5,
                                               6
      Case 1:19-cv-00053-JRH-BKE Document 28 Filed 08/07/20 Page 7 of 10




20-10.) In addition, the grievance Plaintiff filed documents his seizure on September 15 but

only a complaint of body pain on September 16. (Doc. no. 20-8, Grievance Rsp., Ex. F.)

The only other medical records, dated September 19, 2018, do not reference a second

seizure. (Doc. no. 20-9.) As such, the Court concludes Defendants have met their burden of

showing the absence of evidence to support Plaintiff’s claim, entitling them to judgment as a

matter of law. Indeed, no reasonable juror could reject so many notations in the official jail

record and instead believe Plaintiff’s version of events.

       “When opposing parties tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could believe it, a court should not

adopt that version of the facts for purposes of ruling on a motion for summary judgment.”

See Scott v. Harris, 550 U.S. 372, 380 (2007). While credibility determinations and the

weighing of evidence is for the jury, Plaintiff “‘must do more than simply show that there is

some metaphysical doubt as to the material facts . . . . Where the record taken as a whole

could not lead a rational trier of fact to find for the nonmoving party, there is no genuine

issue for trial.’” Varazo v. Keiser Corp., No. 1:16-cv-4228, 2018 WL 2938871, at *2 (N.D.

Ga. June 12, 2018) (citing Scott, 550 U.S. at 380). “[I]f the facts and inferences point

overwhelmingly in favor of the moving party, such that reasonable people could not arrive at

a contrary verdict,” summary judgment should be granted. Id. (citing Miller v. Kenworth of

Dothan, Inc., 277 F.3d 1269, 1275 (11th Cir. 2002).

       Plaintiff blames Defendants for his inability to support his case at summary judgment,

claiming they never responded to a November 29, 2019, document production request

despite Plaintiff following up with a letter on January 13, 2020.       (Doc. no. 23, p. 2.)
                                               7
      Case 1:19-cv-00053-JRH-BKE Document 28 Filed 08/07/20 Page 8 of 10




However, the document request Plaintiff submitted to the Court is undated, Plaintiff did not

submit the letter to the Court, Plaintiff never filed a motion to compel, and the deadline for

filing motions to compel expired on February 19, 2020. (See doc. no. 18-1.) Plaintiff has

not shown good cause for his failure to timely pursue this alleged discovery dispute, and the

Court will not revisit the expired deadlines. See Watkins v. Regions Mortg. Inc., 555 F.

App’x 922, 924 (11th Cir. 2014) (per curiam) (affirming denial of requests for discovery

submitted after expiration of scheduling order deadlines); Sullivan’s Admin. Manager’s II,

LLC v. Guarantee Ins. Co., Case No. CV 412-212, 2013 WL 12158619, at *1 (S.D. Ga. Apr.

25, 2013) (denying implicit motion to amend scheduling order occasioned by submission of

untimely motion to compel); see also Fed. R. Civ. P. 16(b) (requiring courts to set deadlines

for discovery and allowing modification only for good cause).

       That Plaintiff chose not to pursue potential discovery issues during the designated

discovery period does not excuse him from compliance with the rules governing discovery

and summary judgment. See Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)

(“[O]nce a pro se IFP litigant is in court, he is subject to the relevant law and rules of court,

including the Federal Rules of Civil Procedure.”); see also Albra v. Advan, Inc., 490 F.3d

826, 829 (11th Cir. 2007) (“[A]lthough we are to give liberal construction to the pleadings of

pro se litigants, ‘we nevertheless have required them to conform to procedural rules.’”).

       C.     Plaintiff’s Claim Also Fails Because He Cannot Establish Injury

       Even assuming Plaintiff suffered a seizure on September 16, he concedes a full

recovery and merely complains he recovered alone. (Doc. no. 7, p. 14.) Plaintiff has failed

to allege, let alone “place verifying medical evidence in the record to establish the
                                               8
      Case 1:19-cv-00053-JRH-BKE Document 28 Filed 08/07/20 Page 9 of 10




detrimental effect of delay in medical treatment.” Hill v. Dekalb Reg’l Youth Det, Ctr., 40

F.3d 1176, 1188 (11th Cir. 1994), abrogated in part on other grounds by Hope v. Pelzer, 536

U.S. 730, 739 n.9 (2002).

       D.     Even if the Deliberate Indifference Claim Was Meritorious, Defendants
              Are Entitled to Summary Judgment in Their Official Capacities

       Defendants were working as deputy jailers for the Richmond County Sheriff’s Office on

September 16, 2018. (Albright Aff. ¶ 2; Jones Aff. ¶ 2.) In Manders v. Lee, 338 F.3d 1304,

1315 (11th Cir. 2003) (en banc), the Eleventh Circuit concluded a Georgia Sheriff’s authority to

administer a jail flows from the State, and thus a sheriff is entitled to Eleventh Amendment

immunity under the United States Constitution for such functions. The Eleventh Amendment

bars official capacity claims against state officials for monetary damages. See Kentucky v.

Graham, 473 U.S. 159, 169 (1985); see also Bell v. Houston Cty., Ga., No. 5:04-CV-390

(DF), 2006 WL 1804582, at *11 (M.D. Ga. June 27, 2006) (relying on conclusion Georgia

sheriff is not a “person” capable of being sued under § 1983 rather than Eleventh

Amendment immunity to grant summary judgment on official capacity claims). Moreover,

courts within the Eleventh Circuit have concluded deputies working for a Georgia sheriff are

entitled to the same Eleventh Amendment immunity in their official capacities. Brown v.

Newton Cty. Sheriff’s Office, 273 F. Supp. 3d 1142, 1160 (N.D. Ga. 2017) (collecting

cases); Townsend v. Coffee Cty., Ga., 854 F. Supp. 2d 1345, 1351-52 (S.D. Ga. 2011).

Therefore, as Defendants were working for the sheriff at the Webster Detention Center on the

day of the events in question, they are entitled to summary judgment on any official capacity

claims for monetary damages.


                                               9
      Case 1:19-cv-00053-JRH-BKE Document 28 Filed 08/07/20 Page 10 of 10




       E.     Qualified Immunity

       Because Defendants are entitled to summary judgment on the merits of Plaintiff’s

claim, the Court need not address Defendants’ qualified immunity argument. See Scott v.

Harris, 550 U.S. 372, 377 (2007) (requiring showing of violation of a constitutional right to

complete qualified immunity analysis); Grochowski v. Clayton Cty., Ga., 961 F.3d 1311, 1319

(11th Cir. 2020) (same); see also Martinez v. Burns, 459 F. App’x 849, 851 n.2 (11th Cir.

2012) (per curiam) (recognizing no need to address qualified immunity defense when

summary judgment granted on substance of deliberate indifference claim).

IV.    CONCLUSION

       For the reasons set forth above, the Court REPORTS and RECOMMENDS

Defendants’ motion for summary judgment be GRANTED, (doc. no. 20), a final judgment

be entered in favor of Defendants, and this civil action be CLOSED.

       SO REPORTED and RECOMMENDED this 7th day of August, 2020, at Augusta,
Georgia.




                                             10
